Under the defendants' eighth assignment it is contended that the judgment of the court awarding plaintiff $21,500 in money, to be paid out of the property held by the defendants, and in addition certain real estate located in Oklahoma City, of the approximate value of $2,800, is inequitable and contrary to the evidence.
The trial court found the estate to be of the value of $65,000. This finding was necessarily based upon the testimony of Emma Chamberlain. She alone testified that the estate was valued in the sum of from $60,000 to $65,000, but following her conclusion as to this value she testified and introduced itemized statements showing that of the total value of $62,796.39, a part thereof, to wit: $43,578.79, was made up of second mortgages of the value of 50 cents on the dollar. From this undisputed testimony we find the value of the estate to be $41,007.
The trial court in conclusions of law found that a just, fair, and equitable division of the jointly acquired property to be to grant plaintiff money judgment in the sum of $21,500, "being approximately a one-third interest in and to the same, and allow the plaintiff to have and retain the equity in the property at Oklahoma City." While we think the controlling feature of the court's conclusion is the amount granted, to wit, $21,000, and not the expression "being approximately a one-third interest," yet, being governed as we are in this kind of an action by the statute, we are not bound by the ratio of the award. The conclusion as to the value of the estate is not supported by the facts in evidence. We conclude that a fair, just, and equitable division of the jointly acquired property would be to grant plaintiff, Moffeit Chamberlain, the sum of $18,000, and award him the equity in the property at Oklahoma City. The judgment of the trial court is hereby modified to this extent, and as modified is affirmed. The *Page 150 
clerk of this court is directed to issue the mandate forthwith.
BRANSON, V. C. J., and HARRISON, MASON, and HUNT, JJ., concur. PHELPS, J., dissents.